Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 1 of 17 PageID 6129




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

    BENEDICT MOHIT,

         Plaintiff,

    v.                                Case No.: 8:18-cv-1775-T-33JSS

    CITY OF HAINES CITY,

         Defendant.
    ______________________________/

                                    ORDER

         This matter comes before the Court upon consideration of

    Defendant City of Haines City’s Motion for Summary Judgment

    (Doc. # 50), filed on February 20, 2020. Plaintiff Benedict

    Mohit filed a Motion for Summary Judgment on February 21,

    2020 (Doc. # 54) and an Amended Motion for Summary Judgment

    on March 26, 2020. (Doc. # 68). 1 The parties have each

    responded. (Doc. ## 60, 67). For the reasons detailed below,

    the City’s Motion is granted and Mohit’s Motion is denied as

    set forth herein.




    1 On April 28, 2020, this Court granted Mohit’s motion to
    amend, such that it considered Mohit’s amended summary
    judgment motion (Doc. # 68) as his operative motion.


                                      1
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 2 of 17 PageID 6130




    I.     Background

           A.    The Property and the Conditional Use Permit

           The parties’ dispute revolves around a farm owned by

    Mohit (the Property). The parties agree that the Property is

    zoned R-2, or residential, by the City. (Doc. # 51 at 1; Doc.

    # 43 at 1).

           Mohit purchased the property in May 2012. (Doc. # 50-

    17).    In   January   2013,   Mohit   was   approved   to   practice

    commercial agriculture on the Property. (Doc. # 51 at 1; Doc.

    # 43 at 2; Doc. # 54-5 at 1). The parties agree that, in July

    2014, Mohit met with City officials because he wanted to add

    livestock to his existing hay crop operations. (Doc. # 51 at

    1; Doc. # 43 at 10; Doc. # 54-5 at 2). City officials, however,

    insisted that Mohit needed a permit from the City in order to

    do so. (Id.).

           Mohit objected and filed a lawsuit in October 2014 in

    state court against the City for adopting the Land Development

    Regulations     (LDRs)    that    prohibited     his    agricultural

    activities. (Doc. # 51 at 2; Doc. # 43 at 11). In May 2015,

    the state court directed Mohit to submit to the City an

    application for a conditional use permit to pursue livestock

    farming on his existing farm. (Doc. # 50-2). Mohit then

    submitted the application, as directed by the Court. (Doc. #


                                      2
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 3 of 17 PageID 6131




    50-3).     In   the    application,        Mohit    represented    that     his

    Property    encompassed      20     acres,    was    presently     zoned    R-2

    (residential), and that the current use of the Property was

    “agricultural – hay production and horses.” (Id. at 1). The

    proposed uses of the Property were “crops and hay; livestock

    and companion animals; associated buildings and water well

    and fences; . . . timber; horticulture; [and] plant nursery.”

    (Id.). On the application, Mohit wrote: “estimated number of

    animals: cattle (20) twenty, on a rotational basis; goats

    (20) twenty; [and] horses (5) five. Excluding swine; feed lot

    operation.” (Id.).

         On     August     6,   2015,    the     City    Commission        approved

    Resolution No. 15-1153, granting Mohit a conditional use

    permit     (the   Conditional        Use     Permit).      (Doc.   #    50-4).

    Consistent      with   Mohit’s    application,       the   Conditional      Use

    Permit allowed Mohit to keep 20 cattle (on a rotational

    basis), 20 goats, and 5 horses on the Property. (Id. at 2-

    3). It prohibited Mohit from keeping swine or maintaining

    feed lot operations on the Property. (Id. at 3). And it

    required Mohit to reapply for another permit in 10 years.

    (Id.).




                                          3
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 4 of 17 PageID 6132




         B.    State Court Litigation

         In the meantime, Mohit again sued the City in state

    court. According to his third amended complaint, filed on

    March 31, 2016, Mohit alleged, among other things, that the

    City’s LDRs and the Conditional Use Permit violated various

    Florida statutes, including the Right to Farm Act and the

    Florida   Agricultural    Lands   and    Practices   Act,   that   the

    Conditional   Use   Permit   prevented    Mohit   from   putting   his

    Property to its best use, and negligence. (Doc. # 50-50). The

    third amended complaint also included a claim under the

    Takings Clause of the Fifth Amendment (Count VII), alleging

    that the City, by prohibiting Mohit from pursuing “all farm

    production activities on his farm,” deprived him of all, or

    substantially all, economically beneficial and productive

    uses of his Property. (Id. at 17). Mohit brought a similar

    claim as Count X of the operative complaint, labeled “Loss of

    Farm Revenues.” (Id. at 18).

         On June 23, 2016, the state trial court granted in part

    the City’s Motion to Dismiss the Third Amended Complaint.

    (Doc. # 50-9). In doing so, the state trial court dismissed

    without prejudice Plaintiff’s federal and state law takings

    claims (Counts VI, VII, and X), stating as follows:




                                      4
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 5 of 17 PageID 6133




         Counts VI, VII, and X are DISMISSED without
         prejudice. These Counts apparently seek to state a
         cause of action for regulatory taking yet fall
         short of the standard for pleadings set forth in
         Fla. R. Civ. Pro. 1.110 and for the apparent
         irreconcilable inconsistency with Paragraph 40 2 of
         Plaintiff’s Third Amended Complaint. This Court may
         not apprise a pro se litigant as to the extent of
         his weak points and may not assist him to the
         detriment of the opposing party.

    (Id. at 1) (emphasis in original).

         On November 18, 2016, the state court entered an order

    granting the City summary judgment on all of Mohit’s claims

    related to the Florida Right to Farm Act (Chapter 823, Florida

    Statutes) and the Florida Agricultural Lands and Practices

    Act (Chapter 193, Florida Statutes), concluding that the two

    statutes stand separately and have “no relationship at all.”

    (Doc. # 50-6). Specifically, the state court found that the

    City’s LDRs provide that agricultural activities can or must

    be permitted with a conditional use permit, and thus are not

    strictly prohibited. (Id. at 2).

         On March 16, 2017, the state court disposed of Mohit’s

    remaining claims. (Doc. # 50-7). On April 24, 2017, the state



    2 In Paragraph 40 of the third amended complaint, Mohit
    alleged that he “wish[ed] to reserve his constitutional
    claims and to preserve access to the federal courts for
    subsequent litigation by making a reservation on the state
    record as to the disposition of the entire case by the state
    courts.” (Doc. # 50-5 at ¶ 40).


                                      5
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 6 of 17 PageID 6134




    court entered final judgment in favor of the City. (Doc. #

    50-8).    In    the   months   that    followed,      the   Florida     Second

    District Court of Appeal per curiam affirmed and the Florida

    Supreme Court dismissed the case for lack of jurisdiction.

    (Doc. ## 50-10, 50-11).

         Undeterred, on May 29, 2018, Mohit filed a new action in

    state court, seeking a declaratory judgment against the City

    “for the unlawful adoption and subsequent enforcement of land

    development regulations which prohibit, restrict, regulate,

    or limit bona fide (commercial) bee, sheep, fish, crop, and

    poultry farming on Mohit’s farm, which is classified as

    agricultural       lands   pursuant        to   §    193.461,   Fla.    Stat.

    (Greenbelt law)[.]” (Doc. # 50-12 at 1). On October 1, 2018,

    the state court granted the City’s summary judgment motion in

    the declaratory judgment matter. (Doc. # 50-13).

         C.        Procedural History

         On July 20, 2018, Mohit filed the instant lawsuit in

    federal court. (Doc. # 1). Following an order dismissing his

    first amended complaint (Doc. # 42), Mohit filed a second

    amended    complaint.      (Doc.   #   43).     In    the   second     amended

    complaint, Mohit described the events pertaining to the LDRs

    and the Conditional Use Permit and raised three causes of

    action: (1) taking of property without just compensation, in


                                           6
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 7 of 17 PageID 6135




    violation of the Fifth Amendment (Count I); (2) violation of

    due process and equal protection under the United States

    Constitution (Count II); and (3) violation of the federal

    Fair Housing Act (Count III). (Id.).

          On March 4, 2020, this Court granted the City’s motion

    to dismiss and dismissed Counts II and III with prejudice.

    (Doc. # 58). Thus, Mohit’s federal Takings Clause claim, Count

    I, is the only claim remaining in this litigation. The parties

    have filed cross motions for summary judgment, to which the

    opposing party has replied. 3 (Doc. ## 50, 60, 67, 68). The

    Motions are ripe for review.

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”          Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude




    3 Pursuant to the Case Management and Scheduling Order, the
    parties filed their motions for summary judgment before this
    Court entered its order on the City’s motion to dismiss. To
    the extent the parties’ Motions seek summary judgment on
    Counts II or III, the Motions are denied as moot.


                                      7
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 8 of 17 PageID 6136




    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

         An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving   party    must    then   ‘go   beyond   the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers   to    interrogatories,      and    admissions    on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

         If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to


                                      8
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 9 of 17 PageID 6137




    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional      allegations,”     summary    judgment    is        not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

         Finally,      the    filing    of   cross-motions         for    summary

    judgment does not give rise to any presumption that no genuine

    issues of material fact exist. Rather, “[c]ross-motions must

    be considered separately, as each movant bears the burden of

    establishing that no genuine issue of material fact exists

    and that it is entitled to judgment as a matter of law.” Shaw

    Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–

    39 (5th Cir. 2004); see also United States v. Oakley, 744

    F.2d 1553, 1555 (11th Cir. 1984)(“Cross-motions for summary

    judgment   will    not,    in   themselves,    warrant    the        court   in

    granting   summary       judgment   unless    one   of   the    parties      is


                                         9
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 10 of 17 PageID 6138




    entitled to judgment as a matter of law on facts that are not

    genuinely disputed.”(quotation omitted)).

    III. Analysis

          Under the Takings Clause of the Fifth Amendment, “[w]hen

    the government physically takes possession of an interest in

    property for some public purpose, it has a categorical duty

    to compensate the former owner.” Tahoe–Sierra Pres. Council,

    Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 322 (2002).

    However, “no magic formula enables a court to judge, in every

    case, whether a given government interference with property

    is a taking. In view of the nearly infinite variety of ways

    in   which   government    actions     or   regulations   can   affect

    property interests, the Court has recognized few invariable

    rules in this area.” Ark. Game & Fish Comm'n v. United States,

    568 U.S. 23, 31 (2012). Indeed, this area of the law has been

    characterized by “ad hoc, factual inquiries, designed to

    allow careful examination and weighing of all the relevant

    circumstances.” Tahoe-Sierra, 535 U.S. at 322.

          The Supreme Court has drawn “some bright lines” in this

    area of jurisprudence, “notably, the rule that a permanent

    physical occupation of property authorized by government is

    a taking,” as is “a regulation that permanently requires a

    property owner to sacrifice all economically beneficial uses


                                      10
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 11 of 17 PageID 6139




    of his or her land.” Id. at 31-32. Here, Mohit is not alleging

    a physical occupation of his property. Rather, his takings

    claim centers on what he considers to be improper government

    regulation of his property.

           If a “regulation goes too far it will be recognized as

    a taking.” Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 415

    (1922). “The law of regulatory takings aims to identify

    regulatory actions that are functionally equivalent to a

    classic taking.” Hillcrest Prop., LLP v. Pasco Cty., 731 F.

    Supp. 2d 1288, 1294–95 (M.D. Fla. 2010).

           The    Supreme     Court    has    identified      two   guidelines

    relevant for determining when a government regulation “is so

    onerous that it constitutes a taking.” Murr v. Wisconsin, 137

    S. Ct. 1933, 1942 (2017). First, “a regulation which ‘denies

    all economically beneficial or productive use of land’ will

    require compensation under the Takings Clause.” Palazzolo v.

    Rhode Island, 533 U.S. 606, 617 (2001) (quoting Lucas v. South

    Carolina     Coastal    Council,    505   U.S.    1003,    1015   (1992)).

    “Second, when a regulation impedes the use of property without

    depriving the owner of all economically beneficial use, a

    taking still may be found based on ‘a complex of factors,’

    including (1) the economic impact of the regulation on the

    claimant;     (2)   the   extent    to    which   the     regulation   has


                                        11
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 12 of 17 PageID 6140




    interfered with distinct investment-backed expectations; and

    (3) the character of the governmental action.” Murr, 137 S.

    Ct. at 1943 (citing Palazzolo, 533 U.S. at 617).

          While the City argues that Mohit “simply has no claim”

    because he acquired title to the Property more than forty

    years after it was zoned R-2 residential (Doc. # 50 at 3-4),

    the Supreme Court has held that acquisition of title after

    the effective date of the challenged regulations will not bar

    a regulatory takings claim. Palazzolo, 533 U.S. at 626-28.

          On the opposite side of the spectrum, Mohit argues that

    federal regulatory takings cases do not apply to this case

    because the proposed uses of land in those cases “are not

    afforded the statutory protection from local land development

    regulations as [those] afforded for Greenbelt farming[.]”

    (Doc. # 67 at 11). The Court disagrees. The Takings Clause

    directly reaches the confluence of real property rights and

    governmental needs at issue in this case. See Murr, 137 S.

    Ct. at 1943 (explaining that courts must carefully balance an

    “individual’s right to retain the interests and exercise the

    freedoms at the core of private property ownership” with the

    government’s “well-established power to adjust rights for the

    public    good”   (internal    quotation    marks   and   alteration

    omitted)); see also, e.g., Knick v. Twp. of Scott, 139 S. Ct.


                                      12
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 13 of 17 PageID 6141




    2162, 2167 (2019) (in case involving municipal ordinance that

    infringed on property rights of rural farm owner, holding

    that a property owner “has an actionable Fifth Amendment

    takings claim when the government takes his property without

    paying for it”). Thus, the Court will continue to the Takings

    Clause analysis.

          Here, the record evidence is undisputed that, per the

    Conditional Use Permit, Mohit may grow hay and keep certain

    animals on his Property. (Doc. # 50-4). That these uses may

    not produce the most profit or constitute what Mohit considers

    the “best” use of his property does not change this fact:

    Neither the City’s LDRs, including its R-2 zoning regulation,

    nor the Conditional Use Permit have deprived Mohit of all

    economically beneficial or productive use of his land. See

    Lucas, 505 U.S. at 1019 (“[W]hen the owner of real property

    has been called upon to sacrifice all economically beneficial

    uses in the name of the common good, that is, to leave his

    property economically idle, he has suffered a taking.”).

    Here, the City’s LDRs do not affirmatively prohibit farming

    or agricultural uses. To the contrary, the LDRs expressly

    carve    out   and   allow,   via        a   Conditional   Use   Permit,

    agricultural uses for residents in R2-zoned property. Thus,

    the City’s regulations are not a complete taking under Lucas.


                                        13
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 14 of 17 PageID 6142




          The Court now turns to the fact-specific, “complex of

    factors” inquiry for regulatory takings cases delineated by

    the Supreme Court.

          First, the Court must consider the economic impact of

    the regulations on Mohit, including the extent to which the

    regulations have interfered with Mohit’s distinct investment-

    backed expectations. Courts may look at the totality of the

    circumstances      when     assessing      a    claimant’s      expectations,

    including the state of regulatory affairs at the time of

    acquisition       and     “the    nature       and   extent     of   permitted

    development       under    the     regulatory        regime    vis-à-vis      the

    development sought by claimant.” Palazzolo, 533 U.S. at 634.

          In 2012, Mohit purchased the Property intending to use

    it as a farm. (Doc. # 43 at 2). Early the next year, the State

    approved    the     land    for     agricultural        activities.      It    is

    undisputed that Mohit has been able to perform hay cultivation

    on   the   land    and,     in    August   2015,      was     approved   for    a

    Conditional Use Permit which allowed him to keep certain

    livestock on the Property as well. It is worth noting that

    Mohit’s permit application mirrors what is allowed under the

    Conditional Use Permit itself. In other words, the City

    granted Mohit exactly what he requested in the Conditional




                                          14
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 15 of 17 PageID 6143




    Use   Permit.   Thus,     it   is   difficult      to   say   how   Mohit’s

    expectations were not met.

          The Court is aware that, in July 2012, one of Mohit’s

    neighbors, Miguel Grullon, also applied for a conditional use

    permit, in which he requested permission to have “roughly 100

    animals,” comprised of goats and cattle on his property, along

    with buildings and fences to house the animals. (Doc. # 50-

    15). This application was approved. (Doc. # 54-1 at 16-18).

    To the extent Grullon’s permit may have informed Mohit’s

    expectations, however, the Court notes that Mohit did not

    request permission to have 100 animals on his farm, as did

    Grullon. Rather, he requested and received permission to have

    up to 20 cattle on a rotational basis, 20 goats, and 5 horses.

          Additionally, this Court must assess the character of

    the governmental action. “A ‘taking’ may more readily be found

    when the interference with property can be characterized as

    a physical invasion by government, than when interference

    arises from some public program adjusting the benefits and

    burdens of economic life to promote the common good.” Penn

    Cent. Transp. Co. v. City of New York, 438 U.S. 104, 125

    (1978). In instances in which a state tribunal reasonably

    concluded    that   “the   health,       safety,   morals,     or   general

    welfare”    would    be    promoted      by   prohibiting      particular


                                        15
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 16 of 17 PageID 6144




    contemplated uses of land, the Supreme Court has upheld land-

    use   regulations     that   destroyed    or    adversely      affected

    recognized    real   property   interests.     Zoning   laws   are,   of

    course, the classic example . . . which have been viewed as

    permissible governmental action even when prohibiting the

    most beneficial use of the property.” Id. at 125–26.

          Here, the City enacted certain LDRs that reflect a choice

    to set aside and zone certain areas as residential areas, but

    the City also allows exception to this zoning and allows

    agricultural uses of such land through the use of conditional

    use permits. This is not akin to a physical invasion of the

    property, nor it is the sort of overly burdensome regulation

    that robbed Mohit of all economically beneficial uses of his

    Property. In sum, the City did not go too far in enacting the

    LDRs or the Conditional Use Permit, and Mohit’s Takings Clause

    claim fails. See Corn v. City of Lauderdale Lakes, 95 F.3d

    1066, 1072 (11th Cir. 1996) (“Whether a landowner has been

    deprived of all or substantially all economically viable use

    of his property, either permanently or temporarily, is an

    essentially ad hoc inquiry into whether the regulation goes

    ‘too far.’”).

          Rather, the Court agrees with the City that the crux of

    Mohit’s argument is that the City cannot enact regulations


                                      16
Case 8:18-cv-01775-VMC-JSS Document 78 Filed 05/11/20 Page 17 of 17 PageID 6145




    that regulate agricultural or farming activities because such

    regulations    violate   Florida    law.   Not   only   does    such   an

    argument fail to implicate the multi-factor factual analysis

    called for in scrutinizing a takings claim, the state court

    has already squarely addressed and rejected these arguments.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant   City   of   Haines    City’s   Motion   for   Summary

          Judgment (Doc. # 50) is GRANTED as set forth herein.

    (2)   Plaintiff Benedict Mohit’s Amended Motion for Summary

          Judgment (Doc. # 68) is DENIED.

    (3)   The Clerk is directed to terminate all pending deadlines

          and motions and thereafter CLOSE THE CASE.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    11th day of May, 2020.




                                       17
